DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-11 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Claim Objections
Claims 9-11 are objected to because of the following informalities:  
Claim 9 recites “said first and second brackets”. This should read -- said first and second rotating brackets--.
Claim 10 recites “said first positon”.
Claim 11 recites “wherein locking device is forms of a pin”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said movable bracket having a portion thereof that extends from an edge of said movable bracket”. – It is unclear how the moveable bracket can extend from itself.
Claim 1 recites the limitation "the respective side support rails" on Pg. 6, Ln. 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the edge of the plate” on Pg. 6, Ln. 21-22. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the boundary of said plate" on Pg. 6, Ln. 22-23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “locking device is forms of a pin inserted through corresponding holes in said first and second brackets and said plate”. – It is unclear if a single pin is being inserted through both brackets and plate or if each plate is connected to a respective pin. For purposes of examination, the latter interpretation has been used.
Claims 2-5 and 7-10 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathieson (US Pub. No. 2010/0116589).
Regarding Claim 1, Mathieson discloses an apparatus for restraining the movement of a ladder, said apparatus comprising: a plate (Mathieson: Fig. 12; 405) adapted for attachment to the roof of a structure, said plate having a 5stationary bracket (Mathieson: Fig. 12; 415) extending from an edge of said plate; a movable bracket (Mathieson: Fig. 12; 403) adapted for attachment to said plate, said movable bracket having a portion thereof that extends from an edge of said movable bracket; and wherein said stationary bracket and said moveable bracket cooperate to receive and retain the respective side support rails of a ladder when said ladder is 10leaned against said structure (Mathieson: Fig. 16-17; intended use).
  Regarding Claim 2, Mathieson discloses the apparatus of claim 1, wherein said plate (Mathieson: Fig. 12; 405) includes a plurality of holes (Mathieson: Fig. 12; 422) for securing said plate to said roof using a fastening device.  
Regarding Claim 4, Mathieson discloses the apparatus of claim 1, wherein said movable bracket (Mathieson: Fig. 12; 403) includes an elongated 15slot (Mathieson: Fig. 12; 413) through which said movable bracket is attached to said plate using a fastening device (Mathieson: Fig. 12; 418, 420).  
Regarding Claim 5, Mathieson discloses the apparatus of claim 4, wherein said fastening device (Mathieson: Fig. 12; 418, 420) is a nut and bolt.  

Regarding Claim 6, Mathieson discloses an apparatus for restraining the movement of a ladder, said apparatus comprising: 20a plate (Mathieson: Fig. 6; 106) adapted for attachment to the roof of a structure, said plate having first and second rotating brackets (Mathieson: Fig. 6; 154) that when rotated to a first position extends from the edge of said plate and when rotated (intended use).  
Regarding Claim 7, Mathieson discloses the apparatus of claim 6, wherein said plate (Mathieson: Fig. 6; 106) includes a plurality of holes for 5securing said plate to said roof using a fastening device.  
Regarding Claim 9, Mathieson discloses the apparatus of claim 6, wherein said first and second brackets (Mathieson: Fig. 6; 154) are rotatably attached to said plate using a fastening device (Mathieson: Fig. 6-7; 106, 166).  
Regarding Claim 10, Mathieson discloses the apparatus of claim 6, wherein said first and second brackets and said plate (Mathieson: Fig. 6; 106) 10have a locking device (Mathieson: Fig. 6-7; 164) that locks said first and second brackets in said first position.  

Claims 6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US Patent No. 5,638,916).
Regarding Claim 6, Schneider discloses an apparatus for restraining the movement of a ladder, said apparatus comprising: 20a plate (Schneider: Fig. 1-4; 1) adapted for attachment to the roof of a structure, said plate having first and second rotating brackets (Schneider: Fig. 1-4; 6, 7) that when rotated to a first position extends from the edge of said plate and when rotated to a second position is within the boundary of said plate; and 6WO 2019/136468PCT/US2019/012751wherein when said first and second brackets are rotated to said first position said brackets cooperate to receive and retain the respective side support rails of a ladder when said ladder is leaned against said structure (intended use).  
Regarding Claim 10, Schneider discloses the apparatus of claim 6, wherein said first and second brackets (Schneider: Fig. 1-4; 6, 7) and said plate (Schneider: Fig. 1-4; 1) 10have a (Schneider: Fig. 1, 4; 6A, 7A) that locks said first and second brackets in said first position.  
Regarding Claim 11, Schneider discloses the apparatus of claim 6, wherein locking device is forms of a pin (Schneider: Fig. 1, 4; 6A, 7A) inserted through corresponding holes in said first and second brackets (Schneider: Fig. 1-4; 6, 7) and said plate (Schneider: Fig. 1-4; 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieson (US Pub. No. 2010/0116589) in view of Nahlen (US Patent No. 6,729,441).
Regarding Claim 3, Mathieson discloses the apparatus of claim 2, but fails to disclose a fastening device that is a nail. However, Nahlen teaches a fastening device that is a nail (Nahlen: Col. 1, Ln. 44-48).  
	Mathieson and Nahlen are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ladder mounting brackets and stabilizing structures attached to buildings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nails to mount the apparatus of Mathieson, as taught by Nahlen, with a reasonable expectation of success, in order to provide an alternate type of fastener for mounting the apparatus to a wall to prevent it from sliding and falling (Nahlen: Col. 1, Ln. 44-48), thereby enabling a user more flexibility during the mounting process.
Claim 8 is rejected, as set forth in the rejection of claim 3.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631